1 Citi 21st Annual Global Entertainment, Media & Telecommunications Conference January 5, 2011 2 Safe Harbor This presentation and management’s public commentary contain certain forward-looking statements that are subject to risks and uncertainties. These statements are based on management’s current knowledge and estimates of factors affecting the Company’s operations. Statements in this presentation that are forward-looking include, but are not limited to, the statements regarding broadcast and publishing advertising revenues, as well as any guidance related to the Company’s financial performance. Actual results may differ materially from those currently anticipated. Factors that could adversely affect future results include, but are not limited to, downturns in national and/or local economies; a softening of the domestic advertising market; world, national, or local events that could disrupt broadcast television; increased consolidation among major advertisers or other events depressing the level of advertising spending; the unexpected loss or insolvency of one or more major clients; the integration of acquired businesses; changes in consumer reading, purchasing and/or television viewing patterns; increases in paper, postage, printing, or syndicated programming costs; changes in television network affiliation agreements; technological developments affecting products or the methods of distribution; changes in government regulations affectingthe Company’s industries; unexpected changes in interest rates; and the consequences of any acquisitions and/or dispositions.The Company undertakes no obligation to update any forward-looking statement, whether as a result of new information, future events, or otherwise. 3 Online: Meredith Women’s Network Magazines: Home, Family, Health & Well-being Consumer Events Custom Marketing Database Marketing Video Studios Brand Licensing Mobile E-Reader Broad Capabilities Across Media Platforms 1.Advertising Update 2.Vision 2013 Growth Strategies •Optimize our core businesses •Expand our digital businesses •Enhance and extend key brands •Significantly grow Meredith Integrated Marketing •Building shareholder value over time 4 Agenda Improved Advertising Revenue Performance Change from prior year period Source: Meredith, calendar year quarters E Estimate 5 Calendar 2009 Calendar 2010 Q4 Q1 Q2 Q3 Q4 Q3 Q2 Q1 Full year Full year E E Calendar 2010 Advertising Revenue Growth 9%E Total Company advertising revenue growth •National Media •Local Media non-political •Local Media political Growth from: E Estimate 7 Delivered Record Political Advertising Revenues Calendar years $ in millions E Estimate E National Media Advertising Share Gains 9.1% 9.4% 11.1% Quarterly market share as of 12/31 Source: Publishers Information Bureau *Based on most current PIB data (November 2010) 8 11.8% * Advertising Spending Forecasts Forecast Estimates CAGR 2010-2014 Total Advertising 6.4% Consumer Magazines 2.3% Broadcast Television 3.7% Calendar years;$ in billions Source: Veronis Suhler Stevenson, September 2010 10 Advertising Environment Summary National Media: •Volatile by issue and quarter-to-quarter •Achieving higher rates per advertising page •Online advertising up strongly Local Media: •Delivering strong top-line growth •Political advertising season set record •Automotive rebounding strongly; other categories also up 11 Agenda 1.Advertising Update 2.Vision 2013 Growth Strategies •Optimize our core businesses •Expand our digital businesses •Enhance and extend key brands •Significantly grow Meredith Integrated Marketing •Building shareholder value over time 12 Building the National Media Business of the Future Brand Strength Revenue Growth Cost and Expense Containment Next Generation Operating Model • Magazine readership up • Digital audience growing • Delivering higher net revenues per page • Integrated marketing, brand licensing growing • Q1 FY11 costs down 2 percent year over year • Q1 FY11 costs down 14 percent over two years • Optimized Special Interest Media business • Moving consumer marketing activities online 13 Building the Local Media Business of the Future Brand Strength Revenue Growth Cost and Expense Containment Next Generation Operating Model • Delivering strong TV news ratings • Better daily show in 80 markets (4 of Top 5) • Q1 FY11 spot ad revenue up 27 percent • Increasing online and mobile activities • Automated newsrooms • Q1 FY11 costs down 1 percent over 2 years • Centralized master control, traffic & research • Creating 24-hour continuous news platform 14 Agenda 1.Advertising Update 2.Vision 2013 Growth Strategies •Optimize our core businesses •Expand our digital businesses •Enhance and extend key brands •Significantly grow Meredith Integrated Marketing •Building shareholder value over time Meredith Interactive Overview National Media Group Local Media Group Total: 25 websites Total: 30 websites + apps 15 16 Growing Audience Online 20 Average Monthly Unique Visitors to all Meredith websites 27% CAGR 18 11 7 3 Fiscal years ended June 30 17 Growing Presence in Mobile •Completed Hyperfactory acquisition: –Mobile content and marketing specialist –Working on additional B2B and B2C initiatives •Business to Business: –Developing mobile apps, web sites and marketing campaigns for corporate clients •Business to Consumer: −Launched mobile versions of our key brands −TV stations offer multiple apps −Multiple eTablet initiatives 18 Interactive Tablet Editions to Launch in Spring 2011 19 Agenda 1.Advertising Update 2.Vision 2013 Growth Strategies •Optimize our core businesses •Expand our digital businesses •Enhance and extend key brands •Significantly grow Meredith Integrated Marketing •Building shareholder value over time Better Homes and GardensIIt’s Where Life Happens Better Homes and Gardens 360º Approach 20 Better Homes and GardensIIt’s Where Life Happens Better Homes and Gardens Products at Retail 21 22 Growing Revenues from Brand Licensing $ in millions Fiscal years ended June 30 28% CAGR 23 1 3 Parents & American Baby: The Next Megabrand 23 24 Agenda 1.Advertising Update 2.Vision 2013 Growth Strategies •Optimize our core businesses •Expand our digital businesses •Enhance and extend key brands •Significantly grow Meredith Integrated Marketing •Building shareholder value over time 25 Growing Integrated Marketing Capabilities Digital marketing Online, social media, database marketing Healthcare marketing Mobile Marketing Custom Publishing & CRM Pre-2006 Custom Publishing 100% Custom Publishing 49% CRM/ Digital 51% Strong Revenue Growth and Diversification 26 Fiscal 2005 Fiscal 2010 iFood Assistant Database Digital Magazine Video Magazines Emails Social Marketing Online Kraft Case Study 27 28 Agenda 1.Advertising Update 2.Vision 2013 Growth Strategies •Optimize our core businesses •Expand our digital businesses •Enhance and extend key brands •Significantly grow Meredith Integrated Marketing •Building shareholder value over time 29 Track Record of Dividend Increases 12% CAGR Calendar years 30 Stock Option Exercises Utilization of Cash Net Debt Capital Expenditures Acquisitions, Net of Dispositions Available Cash Operating Cash Flow Dividends Share Repurchases SUBTOTAL Returned to Shareholders Reinvested in Business SUBTOTAL Use of Cash: Fiscal 2001 through 2010 31 Fiscal 2011 Second Quarter and Full Year Outlook Oct. 2010 Jan. 2011 $0.75 to $0.80 $0.85 to $0.88 $2.50 to $2.75 $2.60 to $2.80 • National Media ad revenue up low-to-mid single digits • Local Media non-political ad revenue flat-to-up low single digits • Local Media political ad revenue $22 million Second Quarter: • Second quarter • Full year Earnings per share 1.Optimize our core businesses 2.Expand our digital businesses 3.Enhance and extend key brands 4.Significantly grow Meredith Integrated Marketing 5.Build shareholder value over time 32 Vision 2013 Growth Strategies 33
